Wilde J.
delivered the opinion of the Court. In deciding this case we do not think it necessary to consider one of the questions which has been argued, namely, whether the lad for whose labor and services the plaintiff claims to recover wages, was in the first place legally bound to him as an apprentice or not. For admitting that he was, we are of opinion that the plaintiff’s right to his services was suspended when he undertook to assign him to the custody and control of another ; and that his right did not revive by the absconding of the apprentice.
Where a parent binds his child as an apprentice to learn a trade, and for the purpose of suitable education and instruction, he must be presumed to rely upon the knowledge he has of the character of the master, and the confidence he has in his integrity and ability. By such a contract the master acquires an important and interesting trust, which is personal and cannot be assigned. It is truly said in Bedel v. Constable, Vaugh. 177, that “ a more near and tender trust cannot be, than the custody and education of a man’s child.” The master, by such a fiduciary contract, is bound not only to instruct his apprentice in his trade of calling, but to be careful of his health, and to attend to his education and morals; and for these purposes he is bound to have him under his own care and inspection, unless by the terms of the contract of apprenticeship it is otherwise agreed. These principles are unquestionable, and are fully established by the case of Davis v. Coburn, 8 Mass. R. 299, *558and the cases therein cited. It follows, therefore, that the plaintiff, by transferring his apprentice to the service of a carpenter in Lowell on wages, and afterwards to another carpenter in Boston, was guilty of a breach of trust confided to him by the father of the apprentice, which may have been most injurious to the morals, steady habits and well-being of the young man. These carpenters acquired by the transfer no right to the services of the apprentice and he was at liberty to leave them at any time; and although the plaintiff might reclaim him, he was not bound to return voluntarily to his master.
This distinguishes the present case from that of James v. Le Roy et al. 6 Johns. R. 274, in which it was decided, that where an apprentice is employed without the knowledge or consent of the master, the master is entitled to all his earnings, whether the person who employed him did or did not know that he was an apprentice. This decision was a hard one for the defendants in that case, although it seems to be maintained by the authorities. But in case of a hired servant, it is admitted, that the employer must have notice, to make him answerable. In James v. Le Roy et al., however, the master had been guilty of no fault or breach of trust, whereas in the present case it was in consequence of the plaintiffs’ breach of his duty, that the apprentice had an opportunity to ship himself on board the defendants’ vessel. The defendants can be charged with no fault. They were ignorant of the fact, that the party shipping was the plaintiff’s apprentice, and they have paid him his full share of the profits of the voyage.
To decide for the plaintiff, under these circumstances, would be to permit him to take advantage of bis own wrong, to the prejudice of an innocent party, which cannot be allowed.

Plaintiff nonsuit.